DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 4 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :
Application Number		Claims
16/993,582				27-31
17/136,514				27-38
17/260,762				1-56
17/260,775				1-66
17/260,838				2-13, 15-17, 19 and
17/260,870				1-48
for the reasons of record in the previous office action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2016/0333243 A1 for the reasons of record in the previous office action.
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. While the elected composition and the limitations of claim 4 may not be obvious over the claims in the cited application, claims 1-3 and 5-12 do recite overlapping subject matter. As long as overlapping subject matter is present in the present claims and in the above-cited applications, regardless of whether or not it has been elected, the double patenting rejections will be maintained.
Regarding the 103 rejection, the presently claimed subject matter falls within or overlaps with the ranges disclosed in the reference. While no specific composition of the prior art meets the presently recited limitations, the rejection was made for obviousness, not anticipation. The specifically-cited composition was pointed out as a courtesy to applicant. Applicant argues that lower flammability, refrigeration capacity and GWP would not be obvious to the person of ordinary skill in the heat transfer art, as the reference does not acknowledge their criticality. This is not persuasive because these attributes are well known to the person of ordinary skill in the art, as witnessed by their having commonly accepted names and definitions. GWP is simply a weighted average of the GWP values of the individual constituents. ASHRAE Flammability is determined through use of an industry-accepted test, the ASHRAE Flammability Test. As the reference discloses the suitability of the disclosed compositions as substitutes for R-410A, determination of which compositions within those ranges is the most R-410A-like 
Where unobvious results are relied upon as a basis for patentability, a proper comparative showing is a minimum requirement. In re Eisenhut, 114 USPQ 287. 
Objective evidence of unobvious results must be commensurate in scope with the claims. In re Prater, 162 USPQ 541.  In re Tiffin, 172 USPQ 292.  Where the claims cover mixtures of numerous compounds, the evidence must provide an adequate basis for reasonably concluding that the untested compounds encompassed by the claims would behave in the same manner as the tested compositions.  In re Clemens, 622 F.2d 1029, 1035-6, 206 USPQ 289, 296 (CCPA 1980). In re Linder, 457 F.2d 506, 508 173 USPQ 356, 358 (CCPA 1972). In re Greenfield, 197 USPQ 227.  
The examiner recommends that evidence drawn to unexpected results be presented via timely filed declaration.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
/JOHN R HARDEE/Primary Examiner
Art Unit 1761